


109 HRES 984 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 984
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2006
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Iraq is in the midst of a civil war since the February 22,
		  2006, bombing of the Golden Mosque in Samarra, Iraq, one of the holiest places
		  for Shiite Muslims.
	
	
		Whereas the United States went to war with Iraq on March
			 19, 2003;
		Whereas the government of Saddam Hussein fell in April
			 2003 as a result of the military action taken by the United States;
		Whereas since the fall of the Hussein government there has
			 been a struggle to gain political power by numerous Iraqi political and
			 religious factions;
		Whereas a majority of political scientists define a civil
			 war as a war between different sections or parties of the same country or
			 nation in which casualties are in excess of 1,000;
		Whereas the death toll in Iraq has far exceeded this
			 level, with a conservative estimate of 30,000 and may be in excess of 100,000
			 Iraqis killed since the war began on March 19, 2003;
		Whereas violence in Iraq has claimed the lives of
			 approximately 100 Iraqis each day in May and June of 2006;
		Whereas Baghdad’s central morgue reported that it received
			 the bodies of 1,855 people in July of 2006, an average of nearly 60 a day,
			 representing a 16 percent increase compared to June and a 71 percent increase
			 compared to January;
		Whereas the United Nations estimates that more than 14,000
			 civilians have been killed in Iraq in the first half of 2006;
		Whereas on February 22, 2006, Sunni Muslims bombed and
			 partially destroyed the Golden Mosque in Samarra, one of Shiite Muslims holiest
			 sites, unleashing a nationwide wave of sectarian violence between Iraq’s Shiite
			 and Sunni Muslims which has yet to subside;
		Whereas Iraq’s former interim Prime Minister Iyad Allawi,
			 a Shiite, declared in March 2006 that Iraq was in a civil war;
		Whereas Adnan Dulaimi, a Sunni Arab leader, said of the
			 violence in Iraq, It’s bloodshed and killing of the innocents, killing
			 the elderly and women and children. It’s mass killings. It’s nothing less than
			 an undeclared civil war;
		Whereas Ayad Samaraie, a leader of the Iraqi Islamic
			 Party, said of the violence in Iraq, It is actually a civil
			 war;
		Whereas Fadhil Sharih, a leader of the Sadr movement, said
			 of the violence in Iraq, It seems clear that it’s been moving toward the
			 direction of civil war; and
		Whereas a senior Iraqi government official was quoted by
			 Reuters on July 23, 2006, saying of the violence in Iraq, If this is not
			 civil war … then I don’t know what is: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Iraq has been in the midst of a civil war since the
			 February 22, 2006, bombing of the Golden Mosque in Samarra, Iraq, one of the
			 holiest places for Shiite Muslims.
		
